Citation Nr: 0612799	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-26 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The veteran served as member of the Army National Guard of 
Kentucky on a period of active duty for training from May 
1987 to August 1987; and on active duty from September 1988 
to September 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision from the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2005).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2005).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).

Evidence of the veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in- 
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  

The veteran was hospitalized for schizophrenia from March 
1988 to June 1988.  In September 1988, he entered service.  
The veteran's service medical records indicate in November 
1989, he stated that he was very stressed out both physically 
and mentally.  Stress syndrome was diagnosed.  Later that 
month the veteran stated that he was given a diagnosis of 
passive aggressive and discharge was recommended.  The 
diagnosis was anxiety reaction with psychosomatic pain 
reoccurrence.  In April 1993, the veteran was hospitalized 
for schizophrenia.  A psychiatric examination on separation 
in March 1990 was normal.  A medical opinion regarding 
whether a psychiatric disorder preexisted service, and if so, 
was aggravated by service is needed.  

The Board notes that hospital records as well as the 
veteran's statements indicate that the veteran applied for 
Social Security Administration (SSA) disability benefits in 
1988 and was subsequently granted such benefit.  Once the VA 
is put on notice that the veteran is in receipt of such 
benefits, the VA has a duty to obtain these records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

The claim is also remanded to provide proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the type of evidence that is needed to 
establish a disability rating and the effective date for any 
award of benefits.  See Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on remand, as outlined in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  AMC should make efforts to obtain the 
veteran's SSA records and associate them 
with the claim file.

3.  AMC should arrange for a review of 
the veteran's claim file and medical 
history by a qualified medical 
professional and opinions as to whether 
it is at least as likely as not that a) 
the veteran's schizophrenia preexisted 
service in September 1988; and if so, 
whether the complaints noted in the 
veteran's service medical records in 
November 1989 constituted a chronic 
increase in the psychiatric disability 
that was not simply due to the natural 
progress of the disability, and was not 
simply an exacerbation of symptoms 
existing prior to service.  The examiner 
should also address whether the treatment 
rendered in service resulted in 
improvement in the condition prior to 
discharge, to the point that it was no 
more disabling than it was at entrance 
into service.

For the purposes of this remand, the 
physician is not required to examine the 
veteran.  However, if, after a thorough 
review of the medical records, the 
physician determines and reports that an 
examination would aid him/her in reaching 
a determination, VBA should arrange for 
such examination.

The claim file, as well as a copy of this 
remand, should be forwarded to the 
physician for his review.

4.  After conducting any additional 
development deemed appropriate, VBA 
should readjudicate the claim.  If the 
claim remains denied, VBA should issue a 
supplemental statement of the case and 
afford the veteran the opportunity to 
respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


